DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant arguments and claim amendments received on August 20, 2021 are entered into the file. Currently, claims 1, 3, 4, 5, 10, 11, 13 and 14 are amended; claims 2, 9 and 12 are cancelled; claims 14-15 are withdrawn; resulting in claims 1, 3-8, 10, 11 and 13 pending for examination. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Drawings
The drawings filed 07/01/2019 are accepted. 



Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 9 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are moot due to Applicants cancellation of the claims in the response filed August 20, 2021. 
The limitations of original claim 12 have been amended into claim 1, however, the previous indefinite issues are overcome by Applicants arguments presented on pages 7 through 9 of the response filed August 20, 2021. The Applicant provides further explanation as to the structure required by the limitations of original claim 12 as well as provide areas of the specification to support the limitation. 

Response-Claim Rejections - 35 USC § 102 and 103
Applicant’s arguments, see pages 9-13, filed August 20, 2021, with respect to claims 1, 3-8, 10, 11 and 13 have been fully considered and are persuasive.  The previous rejections of claims 1, 3-8, 10, 11 and 13 over the cited references have been withdrawn. 
Please refer to the Reasons for Allowance section below for further explanation. 

Election/Restrictions
Claims 1, 3-8, 10, 11 and 13 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/30/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Sunhee Lee on September 2, 2021.

The application has been amended as follows: 

Regarding claim 1, please make the following changes:
 In line 4: “sections having a dimension on the
 In line 7: “microlenses partially overlapped with each other”
 In line 12: “ pattern layer 

Regarding claim 10, please make the following change:
 In line 2: “between the points where the tandem-arrayed convex microlenses…”

Regarding claim 11, please make the following change:
 In line 2: “height of the points where the tandem-arrayed convex microlenses overlap…”

Regarding claim 13, please make the following changes:
 In lines 1-2: “The decoration sheet of claim 1, wherein each microlens of the tandem-arrayed microlenses are 

Regarding claim 14, please make the following changes:
 In line 7:  “microlenses partially overlapped with each other”
 In line 12: “layer 


Reasons for Allowance
Claims 1, 3-8, 10, 11, 13-15 are allowed. 
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or render obvious the claimed invention of the instant application.
Independent claim 1 is directed to a decoration sheet comprising a pattern layer in which lenticular lenses are arranged in a plurality of rows having the following features:
 wherein at least one of the plurality of rows has at least two discontinuous lens sections having a dimension on the order of several micrometers in which the lenticular lenses are not continuous;
 wherein individual lenticular lenses have a shape of tandem-arrayed convex microlenses partially overlapped with each other;
 wherein when tangent lines are drawn on the surfaces of two neighboring microlenses at the point where the two microlenses overlap on the cross-section 
 wherein the discontinuous lens sections may be regularly or randomly arranged in the pattern layer pattern for implementing design images.

The primary reference to Scarbrough et al. was previously applied as prior art under 35 U.S.C. 102(a)(1) and 103. Scarbrough et al. teaches a reflective article comprising a substrate (12) having a reflective ink layer (18) formed on all or a portion of the top surface of the substrate (12) and a graphic design or image (20) formed over all or a portion of the reflective layer (Figures 1-18, col. 4 Ln. 19-60). A textured pattern (29; lenticular lenses) are semi-cylindrically shaped raised ridges or lines (plurality of rows) that bend and reflect incident light giving the appearance of a raised or embossed effect simulating depth and three dimensionality to the underlying graphic design or image (Figures 1-18; col. 5 Ln. 15-40, col. 6 Ln. 20-45, col. 7 Ln. 30-55, col. 8 Ln. 35-55). As shown by Figures 1-18, the textured pattern comprises areas where no textured 
However, Scarbrough et al. was not used to teach the features of original claims 9 and 12 now incorporated into independent claim 1, and therefore does not teach features ii, iii, iv of independent claim 1. 

The primary reference to Smith et al. was previously applied as prior art under 35 U.S.C. 102(a)(1) and 103.
Smith et al. teaches a deformed lenticular material graphics (decoration sheet) for an article of footwear, wherein the deformed lenticular material graphics (decoration sheet) is comprised of a substrate (16; base layer) and a lenticular array (14) having a plurality of lenses (24) (i.e. lenticular lenses arranged in a plurality of rows) that are evenly spaced in a repeating fashion across the first surface of the substrate (Figure 1, 2, 4A, 4B; [0022-0026, 0034-0040]). The lenticular array (14) having a plurality of lenses (24) are either integrally formed or affixed (adhesive) to the substrate (16; base material) ([0024-0025]). Graphical elements (26) are affixed to the opposing surface of the substrate (16; base layer) from the surface in which the lenticular array (14) is affixed (Figure 1, 2, 4A, 4B; [0022-0026, 0034-0040]). 
Portions of more than one lens within the plurality of lenses are deformed by flattening and/or removing some or all of the curvature of the lens at one or more places along the length of the lens, wherein deformed portions (at least one discontinuous lens section; 19, 21, 23, 25) may be of any shape, size, configuration or depth, and my include a single or multiple lenses within the lenticular array (14) (Figure 1, 2, 4A, 4B; 
However, Smith et al. was not used to teach the features of original claims  9 and 12 now incorporated into independent claim 1, and therefore does not teach features ii, iii, iv of independent claim 1. 

The primary reference to Kaule et al. was previously applied as prior art under 35 U.S.C. 102(a)(1) and 103.
Kaule et al. teaches a security element comprising a carrier substrate (14; base substrate), and adhesive layer (11) on one side of the carrier substrate (14; base substrate) and a microlens array (12; pattern layer/lenticular lenses arranged in a plurality of rows) on the other side of the carrier substrate (14; base substrate) (Figure 22; [0031-3345, 071-0084, 0144-0163]). As shown in Figure 22, there is an area of the microlens array (12; pattern layer/lenticular lens arranged in a plurality of rows) are not present (i.e. at least one discontinuous lens section in which the lenticular lenses are 
However, Kaule et al. was not used to teach the features of original claims 9 and 12 now incorporated into independent claim 1, and therefore does not teach features ii, iii, iv of independent claim 1. 

The primary reference to Chang et al. was previously applied as prior art under 35 U.S.C. 102(a)(1).
Chang et al. teaches a lenticular three-dimensional plastic sheet with a convex lens array (10) arranged thereon, wherein the convex lens array has a portion wherein no lenses are arranged there on in the form of a viewing window (12) made of a flat surface to clearly display small characters printed thereon or in an underlying layer (Figure 1, 2; pg. 4 of translation). 
However, Chang et al. was not used to teach the features of original claims 2, 9 and 12 now incorporated into independent claim 1, and therefore does not teach features i, ii, iii, iv of independent claim 1. 

The primary reference to Aoyama et al. was previously applied as prior art under 35 U.S.C. 102(a)(1) and 103 in combination with Kang et al. to teach the features of claim 12, which are now incorporated into independent claim 1.
Aoyama et al. teaches a lens array formed on a substrate, wherein a first array of first lens-base elements are arranged on a substrate with spacing there between, heating the first lens-base elements so that they melt to form a first array of first lenses; 
Kang et al. teaches a microlens plate including a plurality of convex microlenses arranged in tandem rows wherein each microlens is partially overlapped (Figure 5, 6; [0023-0031]). Kang et al. further teaches that the distance between points where the microlenses overlap with each other and/or the height of the points where the microlenses overlap with each other is randomly changed in the same row to prevent light coupling problems, prevention of moiré effects and shading properties can be improved ([0023-0031]). Kang et al. additionally teaches, as shown in Figure 6, that the range of an angle formed between two tangent lines formed at two adjacent microlenses is in the range of 1°-150°, wherein the positioning of adjacent microlenses enhances shadowing properties and prevent moiré effects as well as light coupling problems ([0023-0031]).
Aoyama et al. in view of Kang et al. teach a structure wherein lenticular lenses partially overlap, however, they do not disclose the particular structure required by independent claim 1 in section iii. The claimed range of tangent angle allows for an . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624.  The examiner can normally be reached on Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA POWERS
Examiner
Art Unit 1785




/LAURA C POWERS/Primary Examiner, Art Unit 1785